                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


                                                                      MDL No. 2709
IN RE: DOLLAR GENERAL CORP. MOTOR OIL
MARKETING AND SALES PRACTICES LITIGATION                              Master Case No.
                                                                      16-02709-MD-W-GAF

THIS PLEADING RELATES TO:

ROBIN PREAS V. DOLLAR GENERAL CORP., ET AL.                           Case No. 4:16-cv-00533



      SUGGESTIONS IN SUPPORT OF PLAINTIFF PREAS’ RULE 60(a) MOTION TO
       CORRECT CM/ECF CASE CAPTION AND VACATE CM/ECF TERMINATION


        I.     INTRODUCTION

        Plaintiff Robin Preas, by and through undersigned counsel, request an Order from this

Court, pursuant to Rule 60(a) (or, alternatively, Rule 60(b)) of the Federal Rules of Civil

Procedure to correct a clerical omission in Case No. 4:16-cv-00533 (the “Texas case”) by adding

Plaintiff Robin Preas to the CM/ECF case caption and vacating the case termination recently

entered by the Clerk. Plaintiff Preas was added as a party to the Texas case by way of Plaintiffs’

“superseding” Consolidated Amended Complaint, the propriety of which this Court recognized

in its Motion to Dismiss Order. The failure of Plaintiff Preas to appear as a party in the Texas

case CM/ECF docket is due to a clerical oversight of the type redressable by Rule 60(a).

Alternatively, Plaintiff seeks relief pursuant to Rule 60(b)(1) and/or Rule 60(b)(6).

II.     RELEVANT PROCEDURAL HISTORY

        On December 23, 2015, former plaintiff Milton Cooke, Jr. filed suit in the Southern

District of Texas, seeking to represent a class of Texas consumers alleging Defendants’ sale and



                                                 1

         Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 1 of 10
marketing of motor oil violated Texas consumer protection laws. Cooke v. Dollar General Corp.,

No. 15-3680 (S.D. Tex. filed Dec. 23, 2015). On June 9, 2016, the case was transferred to this

Court by the Judicial Panel on Multidistrict Litigation (“JPML”) and was assigned Case No.

4:16-cv-00533.

        On July 15, 2016, this Court entered its Discovery Plan and Scheduling Order, which

stated, in relevant part:

                 2. Consolidated Amended Complaint. Plaintiffs will file a
                 consolidated amended complaint within 45 days from the date of
                 this Order. Defendants are entitled to file a motion to dismiss…and
                 this Court’s ruling on any such motions as to claims and parties in
                 the consolidated amended complaint will apply with equal force to,
                 and be dispositive of, the individual cases unless a party shows
                 cause, upon the motion of any party, why the ruling should not
                 apply…The consolidated amended complaint supersedes and
                 replaces all previously-filed class action allegations from the
                 individual complaints.

Discovery Plan and Scheduling Order. (Doc. # 23 at 1-2) (emphasis added).

        On August 29, 2016, Plaintiffs submitted their Lead Counsel Report regarding allegations

of class representative recruitment. Doc. # 43. Therein, Plaintiffs noted that “Mr. Cooke has

agreed to the dismissal of his claim with prejudice…As discussed below with respect to the

[Consolidated Amended Complaint (“CAC”)], the Texas class of consumers has two new class

representatives and will continue to proceed as part of this MDL.” Id. at 13. Plaintiffs also noted

the following:

                 As directed by the Court, Plaintiffs will be filing a [CAC] to
                 supersede all prior complaints filed by Plaintiffs in this matter.
                 With their CAC, Plaintiffs will do the following: Remove Mr.
                 Cooke and his counsel Mr. Pace from this MDL. Separately,
                 Plaintiffs will also dismiss with prejudice Mr. Cooke’s claims.
                 Plaintiffs Robin Preas and Loretta Johnson are now serving as
                 class representatives of a putative class of Texas consumers who
                 previously purchased Defendants’ obsolete motor oil in their stores
                 in Texas.

                                                 2

         Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 2 of 10
Id. at 23.

          The same day, Plaintiffs filed their CAC, substituting Plaintiffs Robin Preas and Loretta

Johnson1 for Mr. Cooke, and seeking to represent a Texas Sub-Class. Doc. # 44 at 96-98. The

following day (August 30, 2016), Cooke filed his Notice of Voluntary Dismissal wherein Mr.

Cooke dismissed “all of his claims” with prejudice. Doc. # 49 at 1 (emphasis added). Notably,

the Clerk’s office did not terminate the Texas case at that time.

          On August 3, 2017, the Court entered its Order on Defendants’ Motion to Dismiss. Doc.

# 117. Therein, the Court rejected Defendants’ argument that Preas and Johnson were not

properly before the Court. Applying Rule 15(c)(3) and the Eighth Circuit’s Plubell decision, the

Court found, in relevant part:

                 The original complaint from the Southern District of Texas
                 proposes a class consisting of “[a]ll persons in the State of Texas
                 who purchased Defendant’s DG-branded motor oil . . . for personal
                 use and not for re-sale, since December 2011.”…Plaintiffs alleged
                 Preas and Johnson are members of this class…Further, as in
                 Plubell, the allegations in the CAC are identical to the allegations
                 originally advanced by Plaintiff Cooke. Accordingly, the Court
                 finds that Preas and Johnson’s claims relate back to the filing of
                 the original complaint, and the Court retains subject matter
                 jurisdiction over the Southern District of Texas plaintiffs. Preas
                 and Johnson’s unjust enrichment and consumer protection act
                 claims should not be dismissed for lack of subject matter
                 jurisdiction.

Id. at 52 (citing Plubell v. Merck & Co., Inc., 434 F.3d 1070 (8th Cir. 2006)). Earlier in the

opinion, the Court noted that “[p]reviously, the Texas sub-class had been represented by

[Cooke]. However, after adding [Plaintiffs] Preas and Johnson to the suit, Cooke voluntarily

dismissed his claim with prejudice[.]” Id. at 51; see also id at 28 (“though Preas and Johnson

may be substituted for the previous plaintiff, they do not assume the facts particular to and

   1
       Loretta Johnson was dismissed as a plaintiff on October 4, 2018. Doc. #189.

                                                  3

          Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 3 of 10
underlying his notice pleading”).

       On March 8, 2019, the Court entered a text-only “Order of Dismissal of plaintiff Milton

Cook, Jr. ONLY per Notice of Voluntary Dismissal.” Doc. # 224 (emphasis in original).2 That

same day, the Clerk entered the dismissal as to Cooke in the Texas case, but did not recognize

that Preas had been substituted in Cooke’s place by virtue of the superseding CAC and

terminated the Texas case in its entirety. Plaintiff now seeks to correct this clerical omission in

the Court’s CM/ECF system.3

III.   LAW AND ARGUMENT

       Plaintiff Preas seeks relief pursuant to Rule 60(a). In the alternative, Plaintiff Preas seeks

relief pursuant to Rule 60(b)(1) and/or Rule 60(b)(6).

       A.      Legal Standard

       Rule 60(a) provides that “[t]he court may correct a clerical mistake or a mistake arising

from oversight or omission whenever one is found in a judgment, order, or other part of the

record.” FED. R. CIV. P. 60(a). “Although the rule usually applies to errors by the court or clerk,

it may also be used to correct mistakes by the parties.” Alpern v. UtiliCorp United, Inc., 84 F.3d

1525, 1538-39 (8th Cir. 1996) (citing Pattiz v. Schwartz, 386 F.2d 300, 303 (8th Cir. 1968)).

       “Under Rule 60(a) a court may correct a judgment so as to reflect what was understood,

intended and agreed upon by the parties and the court.” Kocher v. Dow Chem. Co., 132 F.3d

1225, 1229 (8th Cir. 1997) (quotations omitted). Rule 60(a) “permits only a correction for the

purpose of reflecting accurately a decision that the court actually made.” Id. (quotations omitted).

   2
     This appears to have been directed to the Clerk’s office in an effort to update the CM/ECF
system to recognize Plaintiff Cooke’s dismissal.
   3
     On March 21, 2019, the Court denied certification of a Texas class because “there has been
no action taken by Plaintiffs to substitute Preas as a Plaintiff in the Texas member case.” Doc. #
228 at 8, n.5. Plaintiffs will file, concurrently herewith, a Motion for Reconsideration as to this
portion of the Class Certification opinion.

                                                 4

        Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 4 of 10
         B.     Plaintiff Preas was Properly Substituted in the Texas Case

         Plaintiff Preas was properly substituted in the Texas case. As explained by the Supreme

Court:

                Parties may elect to file a “master complaint” and a corresponding
                “consolidated answer,” which supersede prior individual pleadings.
                In such a case, the transferee court may treat the master pleadings
                as merging the discrete actions for the duration of the MDL pretrial
                proceedings. No merger occurs, however, when “the master
                complaint is not meant to be a pleading with legal effect but only
                an administrative summary of the claims brought by all the
                plaintiffs.”

Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 905 (2015) (quoting In re Refrigerant

Compressors Antitrust Litigation, 731 F.3d 586, 590-592 (6th Cir. 2013)).

         Here, there is no question that the CAC is a ‘superseding’ complaint rather than an

‘administrative summary,’ as evidenced not only by the language in the Scheduling Order but by

the motion to dismiss briefing directed at the CAC. As noted by one court:

                Here, whether it was expressly stated or not, the consolidated
                complaint is a superseding complaint with its own legal effect;
                merger has occurred. Evidence of this comes from the fact that the
                parties have now fully briefed Rule 12(b) motions to dismiss
                portions of the consolidated complaint without any objection as to
                the propriety of such motions (i.e., Rule 12(b) motions are
                improper when dealing with an “administrative” consolidated
                complaint).

In re Fluidmaster, Inc., 149 F. Supp. 3d 940, 948 (N.D. Ill. 2016) (holding that superseding

consolidated class action complaint not only allowed plaintiffs to add new parties but new legal

theories and new previously unrepresented state sub-classes as well).

         Accordingly, complying with this Court’s directive that new cases should not be filed




                                                 5

         Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 5 of 10
directly into the MDL,4 Plaintiffs’ addition of Preas and Johnson to the CAC was merely a

substitution of Plaintiff Cooke (who had not yet dismissed his claims at the time the CAC was

filed) in the Texas case.5 Because the CAC is a “superseding” complaint, Plaintiffs properly

substituted Plaintiffs Preas and Johnson for Plaintiff Cooke by including them in the CAC. As

noted above, this Court appears to have recognized as much in its Motion to Dismiss Order.

         C.      The Omission in the Court’s CM/ECF System is Remediable under Rule
                 60(a)

         Since Plaintiff Preas is a party in the Texas case, the fact that she did not appear on the

Texas case’s CM/ECF docket is merely a “clerical mistake or a mistake arising from oversight or

omission whenever one is found in a judgment, order, or other part of the record.” FED. R. CIV. P.

60(a). See, e.g., Lee v. Joseph E. Seagram & Sons, Inc., 592 F.2d 39, 42 (2d Cir. 1979) (“the

failure of the clerk to make this automatically mandated addition of a mechanically ascertainable

amount of interest was a mere ministerial oversight remediable as a clerical error under Rule

60(a)”).

         At no point did this Court order the Texas case dismissed. Rather, it directed the Clerk to

enter an “Order of Dismissal of plaintiff Milton Cook, Jr. ONLY[.]” Doc. #224. The

‘termination’ of the Texas case, therefore, occurred solely because its case caption had not been

updated in accordance with the CAC (and arguably this Court’s Motion to Dismiss Order), a




  4
     This did not convert the superseding complaint to an administrative complaint, but simply
put a limit on the extent of the ‘superseding’ to occur. “Like snowflakes, no two MDLs are
exactly alike and, no doubt, whether to require the filing of a consolidated complaint and, if so,
whether to treat such a complaint as ‘administrative’ or ‘superseding’ will depend on the
particulars of a given MDL. Thus, it is critical that the parties and the court make clear what
species of pleadings are being used.” In re General Motors LLC Ignition Switch Litig., No. 14-
md-2542, 2015 WL 3619584, at *8 (S.D.N.Y. June 10, 2015).
  5
      As noted above, prior to filing the CAC, Plaintiffs expressed their intent to do just that.

                                                   6

           Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 6 of 10
technical oversight.6 Plaintiff Preas’ requested relief under Rule 60(a) should be granted.

       D.      Alternatively, Relief is Warranted Under Rule 60(b)(1) or Rule 60(b)(6)

       Alternatively, even if the Court were to find that Plaintiff Preas was not ‘substituted’ until

Plaintiffs filed a ‘Motion to Correct Case Caption’ or took additional steps to ensure Preas’

substitution, the relief requested by Plaintiff is still warranted under Rule 60(b)(1) or 60(b)(6).

               1.      Relief is proper under Rule 60(b)(1)

       As an alternative to providing relief under Rule 60(a), relief under Rule 60(b)(1) is

proper. Rule 60(b)(1) provides for relief “from a final judgment, order, or proceeding

for…mistake, inadvertence, surprise, or excusable neglect[.]” FED. R. CIV. P. 60(b)(1). “A

motion under Rule 60(b) must be made within a reasonable time—and for [mistake,

inadvertence, surprise, or excusable neglect] no more than a year after the entry of the judgment

or order or the date of the proceeding.” FED. R. CIV. P. 60(c).7 “In assessing whether conduct is

excusable, several factors must be taken into account, including: (1) the danger of prejudice to

the non-moving party; (2) the length of the delay and its potential impact on judicial

proceedings; (3) whether the movant acted in good faith; and (4) the reason for the delay,

including whether it was within the reasonable control of the movant. These four…factors do not

carry equal weight; the reason for delay is a key factor in the analysis.” In re Guidant Corp.

Implantable Defibrillators Products Liab. Litig., 496 F.3d 863, 866 (8th Cir. 2007).

       All of these factors weigh in favor of Plaintiff Preas. First, Defendants will suffer no

prejudice. Defendants treated Plaintiff Preas as a plaintiff throughout the litigation, took her

  6
     Admittedly, Plaintiffs did not take steps to alert the Clerk’s office of the substitution for the
purpose of updating the CM/ECF case caption in the Texas case. But this oversight was
technical, not legal, and does not change the fact that Plaintiff Preas was legally substituted as
the plaintiff in the Texas case at the time the Clerk ‘terminated’ it.
  7
    Here, the Class Certification Order and Clerk’s termination of the Texas case happened just
recently.

                                                  7

        Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 7 of 10
deposition, and served discovery. The parties have also fully briefed Plaintiff Preas’ claims with

respect to class certification. Second, the potential impact of this relief is minimal. The parties

have already fully briefed the viability of the Texas case claims, and the Court has issued an

Opinion with reasoning equally applicable to the claims Plaintiff Preas sought certified. Third,

Plaintiffs acted in good faith. As noted in their Lead Counsel Report, filed before the CAC was

filed, Plaintiffs always intended to substitute Plaintiffs Preas and Johnson for Plaintiff Cooke.

Plaintiffs reasonably interpreted the Court’s Motion to Dismiss Order as finding that this had

indeed occurred. Fourth, the reason for Plaintiffs’ delay in seeking to correct the case caption

was due to their understanding that the proper substitution had already occurred. Further, given

the sweeping nature of ‘superseding’ consolidated amended complaints, Plaintiffs were not

aware that updating the CM/ECF dockets of the “merged” individual cases was required. Also,

the Clerk did not ‘terminate’ the Texas case until years after the Cooke voluntary dismissal.

       All four of these factors weigh in Plaintiff Preas’ favor, and the Court should add Plaintiff

Preas to the Texas case caption and vacate the Clerk’s termination.

               2.     Alternatively, relief is proper under Rule 60(b)(6)

       Alternatively, Plaintiff Preas’ requested relief is warranted under Rule 60(b)(6), which

provides for relief “from a final judgment, order, or proceeding for…any other reason that

justifies relief.” FED. R. CIV. P. 60(b)(6). Under Rule 60(b)(6), “relief is only available ‘where

exceptional circumstances have denied the moving party a full and fair opportunity to litigate his

claim and have prevented the moving party from receiving adequate redress.’” Holmes v. U.S.,

898 F.3d 785, 792 (8th Cir. 2018) (quoting Harley v. Zoesch, 413 F.3d 866, 871 (8th Cir. 2005)).

       Here, Plaintiff Preas, who participated extensively in discovery—as well as an entire

class of Texas consumers—were (presumably) denied certification of their claims because of



                                                8

        Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 8 of 10
what amounted to be a technical aspect of the Court CM/ECF system. Coupled with this is the

fact that the Clerk mistakenly did not terminate the Texas case until years after Cooke’s

Voluntary Dismissal, further enforcing Plaintiff’s beliefs that substitution had properly occurred.

IV.    CONCLUSION

       For all of the aforementioned reasons, Plaintiff Preas’ Motion to Correct CM/ECF Case

Caption and Vacate CM/ECF Termination should be granted.

Dated: April 3, 2019                          Respectfully submitted,

                                               /s/ Kenneth B. McClain
                                              Kenneth B. McClain
                                              Kevin D. Stanley
                                              Colin W. McClain
                                              J’Nan C. Kimak
                                              Andrew K. Smith
                                              HUMPHREY FARRINGTON & MCCLAIN, P.C.
                                              221 West Lexington, Suite 400
                                              Independence, Missouri 64050
                                              Telephone: (816) 836-5050
                                              Facsimile: (816) 836-8966
                                              kbm@hfmlegal.com
                                              kds@hfmlegal.com
                                              cwm@hfmlegal.com
                                              jck@hfmlegal.com
                                              aks@hfmlegal.com
                                              Liaison Counsel for Plaintiffs

                                              and

                                              Allan Kanner
                                              Cynthia St. Amant
                                              KANNER & WHITELEY, LLC
                                              701 Camp Street
                                              New Orleans, LA 70130
                                              Tel: (504) 524-5777
                                              Fax: (504) 524-5763
                                              a.kanner@kanner-law.com
                                              c.stamant@kanner-law.com
                                              Lead Counsel for Plaintiffs




                                                 9

        Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 9 of 10
                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, I electronically transmitted the foregoing document

to the Clerk of the United States District Court using the CM/ECF system for filing and service

to all parties/counsel registered to received copies in this case.

                                                       /s/ Kenneth B. McClain
                                                       Kenneth B. McClain




                                                  10

        Case 4:16-cv-00533-GAF Document 205 Filed 04/03/19 Page 10 of 10
